United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                      September 5, 2014

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



Nos. 13‐2106 & 13‐3385

SAMI ULLAH KHAN,                                     Petitions for Review of Decisions 
          Petitioner,                                of the Board of Immigration Appeals.

       v.                                            No. A098‐157‐095

ERIC H. HOLDER, JR., Attorney General
of the United States,
              Respondent.



                                          O R D E R

        The slip opinion issued in the above‐entitled cause on September 4, 2014, is amended
as follows:

       On page 5, the URL to Rise of the MQM in Pakistan: Politics of Ethnic Mobilization, is
       available at http://www.jstor.org/stable/2645723.